Case: 20-20041          Document: 00516574679              Page: 1       Date Filed: 12/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                                              United States Court of Appeals
                                                                                               Fifth Circuit

                                                                                             FILED
                                        No. 20-20041                                  December 12, 2022
                                      Summary Calendar                                  Lyle W. Cayce
                                                                                             Clerk

   United States of America,

                                                                         Plaintiff—Appellee,

                                               versus

   Chardrell Murphy,

                                                                     Defendant—Appellant.


                      Appeal from the United States District Court
                          for the Southern District of Texas
                               USDC No. 4:18-CR-688-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Chardrell Murphy has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Murphy has filed a response. The record is not sufficiently developed to
   allow us to make a fair evaluation of Murphy’s claim of ineffective assistance



          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 20-20041      Document: 00516574679           Page: 2    Date Filed: 12/12/2022




                                     No. 20-20041


   of counsel; we therefore decline to consider the claim without prejudice to
   collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Murphy’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.     Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                          2